Title: To Thomas Jefferson from Madame de Corny, 15 February 1803
From: Corny, Marguerite Victoire de Palerne de
To: Jefferson, Thomas


          
            a paris le 15 fevrier 1803.
          
          bien peu de jours apres la lettre que vous m’avez ecrit et a laquelle je me fesois un grand plaisir de repondre, jay eprouvé un cruel accident c’est une chutte qui ma cassé los du femeur de la Cuisse juste le même malheur que m de la fayette, je commence le 7eme mois je ne quitte presque jamais mon lit, et pour quelques pas dans ma chambre je souffre encor beaucoup, et boette si fort que je ne me flatte daucune guerison et quoique lon veuille me laisser quelques esperances pour lété prochain moi, je pense que le tems de lesperance cet passé, sans doute a la vie que je mene habituellement, ce n’est pas une grande privation de ne pas sortir, mais la sujettion a laquelle je suis reduitte, ne pouvant remuer sans aucun secour, et ce quil me reste de douleur quoiquelles soient bien diminuees, rend ma vie tres penible, encor si vous menvoyez Mde church je reprendrois de la vie car celle du coeur est la veritable.
          jay lue avec bien de linteret votre dernier discours. jy trouve votre esprit et prudence accoutumee je ne suis pas assurée quavec toute votre habilete la louisiane ne vous donne quelquembaras, combien je désiré que tout autour de vous, et par vous, soit bien, que chaque difficulte sapplanisse et que votre vie ne soit pas trop agitee, mais, quelque gloire qui puisse etre votre partage, pardonnez a lamitie craintive dune femme le desir de vous savoir A montechéllo je voudrois hater la fin de votre presidence Cest avec une amitie bien sincere mon cher monsieur qu’on fait un pareil souhait cependant quel etat de situation florissant! payer ses dettes, augmenter son comerce. il est permi d’etre fier en rendant un tel compte, puisque vos retour de chine sont si nombreux souffrez que je vous demande du thé c’est mon dejeuner Constant il me sera agreable de vous le devoir chaque jour, que votre bon esprit ne trouve pas cette demande familiere je vous assure quelle nest que Sentimatalle—mais en grace prenez un comissionaire fidel et croyez que je vous aurai toute sorte dobligation de satisfaire ce desir.
          Vos filles sont près de vous je lespere elles promettoient beaucoup et les jeunes plantes cultivées par vous ont surement bien proffittee je suis Contente de ce que vous aprouvez le mariage de Kitty je minteresse beacoup a son bonheur. cetoit un tems heureux que celuy ou je lavois près de moi ou je vous voyois souvent. helas quand je regarde autour de moi, que tout y est bien desert. le coeur se serre et on se demande que fais je dans cette vallée?
          
          adieu mon cher monsieur jaimerois a recevoir quelques fois de vos nouvelles je vous recommande mon souvenir.
          
            
              de corny
          
         
          Editors’ Translation
          
            
              Paris, 15 Feb. 1803
            
            Just a few days after receiving your letter, which I looked forward to answering, I had a terrible accident, a fall that broke my hip bone, exactly the same misfortune as Monsieur de Lafayette. This is the beginning of the seventh month in which I have almost never left my bed. It still causes me great pain just to take a few steps in my bedroom and I limp so seriously that I have no illusions about healing. Although they would like to give me some hope for next summer, I think the time for hope has passed, at least for my normal life. It is not a great deprivation not to go out, but being reduced to subjection, not being able to move without help, and the lingering pain, although much diminished, make my life very laborious. If you could send me Madame Church, however, I would come back to life, since the true life is that of the heart.
            I read your last speech with much interest. I find in it your spirit and your characteristic prudence. I am not sure that Louisiana is not giving you problems, despite all your skill. I have so wished that everything around you, and through you, would work out well, that every difficulty would be smoothed out, and that your life would not be too tumultuous. But whatever glory may come to you, forgive the solicitous friendship of a woman who would like to know that you are at Monticello. I would like to hasten the end of your presidency. Such a wish, my dear sir, springs from very sincere affection. Yet what a flourishing situation when one’s debts are paid and one’s commerce is thriving. You can be proud of this. Since the goods you receive from China are so abundant, permit me to ask you for some tea. It is my daily breakfast. I would be pleased to owe it to you each morning. May your good will not find this request out of place. I assure you that it comes straight from the heart. Please choose a reliable messenger and know that I would be much indebted to you for fulfilling this wish.
            I hope your daughters are with you. They were so promising and the young plants have surely benefited from being cultivated by you. I am happy that you approve of Kitty’s marriage and am eager for her to be happy. It was a happy period when I had her near me and often saw you. Alas, when I look around me, at this emptiness, my heart aches and I wonder what I am doing in this valley.
            Farewell, my dear sir. I would like to have news from you sometimes. You are in my thoughts.
            
              
                de corny
            
          
        